 


110 HR 1616 IH: To amend the Farm Security and Rural Investment Act of 2002 to reauthorize the McGovern-Dole International Food for Education and Child Nutrition Program, and for other purposes.
U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1616 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2007 
Mr. McGovern (for himself, Mrs. Emerson, Ms. Kaptur, Ms. McCollum of Minnesota, Mr. Snyder, Mr. McCotter, Mr. Boustany, Mrs. Tauscher, Mr. Moore of Kansas, Mr. Hinchey, Mr. Bishop of Georgia, Mr. Hastings of Florida, Mr. Schiff, Mrs. Christensen, Ms. Jackson-Lee of Texas, Ms. Matsui, Mr. McDermott, Mr. Rush, Mr. Holt, Mr. Moran of Kansas, Mr. Skelton, Mr. Grijalva, Ms. Norton, Ms. Lee, Mr. Payne, Mr. Fattah, Mr. Oberstar, Ms. Herseth, Mr. LaHood, Ms. Moore of Wisconsin, Mr. Smith of New Jersey, Mr. Walsh of New York, Mr. Kind, Mr. Stark, Ms. Watson, Mr. McNulty, Mrs. Napolitano, Mr. McHugh, Mr. Crowley, Mr. Boucher, Ms. Woolsey, Mr. George Miller of California, Mr. Pomeroy, Ms. DeLauro, Mr. English of Pennsylvania, Mr. Lantos, Ms. Carson, Mr. Etheridge, Mr. Shimkus, Mr. Lewis of Georgia, Ms. Corrine Brown of Florida, Mr. Kildee, Mrs. Boyda of Kansas, Mr. Jefferson, Mr. Wexler, Mr. Cohen, Mr. Serrano, Mr. Butterfield, Mr. Courtney, Mr. Delahunt, Mr. Farr, Mr. Pallone, Ms. Schakowsky, Mr. Hare, Mrs. Maloney of New York, Mr. Meeks of New York, Mr. Welch of Vermont, Mrs. Capps, Mr. Olver, Ms. Solis, Mr. Cummings, and Ms. Baldwin) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to reauthorize the McGovern-Dole International Food for Education and Child Nutrition Program, and for other purposes. 
 
 
1.Reauthorization of McGovern–Dole International Food for Education and Child Nutrition Program 
(a)Administration of programSection 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1) is amended— 
(1)in subsection (d), in the matter preceding paragraph (1), by striking The President shall designate 1 or more Federal agencies to and inserting The Secretary shall; 
(2)in subsection (f)(2), in the matter preceding subparagraph (A), by striking implementing agency and inserting Secretary; and 
(3)in subsections (c)(2)(B), (f)(1), (h)(1) and (2), and (i), by striking President each place it appears and inserting Secretary. 
(b)FundingSection 3107(l) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(l)) is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)Use of commodity credit corporation fundsOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section— 
(A)not less than $140,000,000 for fiscal year 2008; 
(B)not less than $180,000,000 for fiscal year 2009; 
(C)not less than $220,000,000 for fiscal year 2010; 
(D)not less than $260,000,000 for fiscal year 2011; and 
(E)not less than $300,000,000 for fiscal year 2012.; 
(2)by redesignating paragraph (3) as paragraph (2); and 
(3)in paragraph (2) (as redesignated by paragraph (2)), by striking any Federal agency implementing or assisting and inserting the Department of Agriculture or any other Federal agency assisting. 
 
